Citation Nr: 1809307	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-21 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes.  

2.  Entitlement to an increased rating of 10 percent, under section 38 CFR 3.324, for multiple noncompensable service connected disabilities.

3  Entitlement to service connection for a disability manifested by difficulty breathing, to include as due to exposure to herbicides or an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317.

4.  Entitlement to a rating in excess of 30 percent for anxiety disorder.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for chloracne.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969 and from September 1990 to May 1991.  He is the recipient of the Combat Action Ribbon and a Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2017 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The issues of entitlement to a rating in excess of 30 percent for an anxiety disorder, entitlement to service connection for hypertension, and entitlement to service connection for chloracne are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACTS

1.  At his October 2017 Board hearing, the Veteran stated that he wished to withdraw his claim for entitlement to service connection for diabetes.

2.  At his October 2017 Board hearing, the Veteran stated that he wished to withdraw his claim for entitlement to an increased rating of 10 percent, under section 38 CFR 3.324, for multiple noncompensable service connected disabilities.

3.  There is no competent evidence showing that the Veteran has a diagnosed disability manifested by his difficulty breathing, or an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for diabetes have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to an increased rating of 10 percent, under section 38 CFR 3.324, for multiple noncompensable service connected disabilities have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for service connection for a disability manifested by difficulty breathing, to include as due to exposure to herbicides or an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

At his October 2017 Board hearing, the Veteran stated to the Board that he wanted to withdraw his appeal for entitlement to service connection for diabetes and for entitlement to an increased rating of 10 percent, under section 38 CFR 3.324, for multiple noncompensable service connected disabilities.  The Veteran's wishes were reduced to writing in the October 2017 hearing transcript.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

As a result of the Veteran's withdrawal of the appeal for entitlement to service connection for diabetes and for entitlement to an increased rating of 10 percent, under section 38 CFR 3.324 for multiple noncompensable service connected disabilities, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, diseases on the presumptive list will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d). 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the Vietnam Era), specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6). 

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the current matter, the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to herbicides.  

If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Additionally, pursuant to 38 U.S.C. § 1117, a Persian Gulf Veteran with a qualifying chronic disability that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation.  See 38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (a)(1) (2017).  

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C. § 1117.  Qualifying chronic disabilities include those that result from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness  that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, or (3) any diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

A medically unexplained chronic multi-symptom illness is "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for 6 months or more and disabilities that that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  A qualifying chronic disability shall be rated using the criteria from part 4 of the chapter for a disease or injury which the functions affected, anatomical localization, or symptomology are similar.  38 C.F.R. § 3.317(a)(4).  

Along with the three examples of a medically unexplained chronic multi-symptom illness provided by § 1117(a)(2)(B), the law provides a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multi-symptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C. § 1117(g); 38 C.F.R. §  3.317(b).

Breathing Difficulty

A March 1968 pre-induction report of medical history and concurrent report of medical examination did not find the Veteran to have any concerns or symptoms regarding his lungs or respiratory system.  

In January 1969, a service treatment record (STR) indicated the Veteran had a non-productive cough.  He was diagnosed with malaria.  He was noted to have been treated, found to be asymptomatic, and returned to full duty. 

A June 1984 private medical record indicated the Veteran had lungs clear to auscultation and percussion.

In April 1995, private medical records indicated the Veteran's lungs were clear to auscultation.  

In August 2002, a private medical record indicated the Veteran had shortness of breath associated with reports of arm pain radiating into his chest.  His lungs were found to be clear. 

In March 2004, a private medical record indicated the Veteran's lungs were clear.  He was noted to smoke cigarettes.

A May 2006 private medical report indicated the Veteran had a chest X-ray.  His lungs were noted to be expanded and clear.  It was found to be a normal radiographic examination of the chest.

An August 2006 private medical record showed the Veteran to have denied sleep disturbance due to breathing, cough, shortness of breath, coughing up blood, chest discomfort, wheezing, excessive sputum, and excessive snoring.  

In December 2007, a private medical record indicated the Veteran had been counselled to stop smoking.  He indicated he smoked a pack of cigarettes a day.  His respiratory system was normal to inspection.  There was no cough, audible wheeze, and his respirations were regular.  

In a June 2008 VAMC agent orange protocol note the Veteran denied chronic cough, wheezing, and exercise intolerance.  His lungs were noted to be clear to auscultation.

In January 2008, a private medical record indicated the Veteran had been counselled to stop smoking.  He indicated he smoked a half of pack of cigarettes a day.  His respiratory system was normal to inspection.  His lungs were clear to auscultation and percussion.  

In January 2009, a private medical record indicated the Veteran had an injury in December 2008 while lifting leaves/acorns.  He denied shortness of breath.  His chest was described as symptomatic, with pleural friction heard in the right anterior thorax.  A chest X-ray noted the Veteran's lungs were clear.  

A September 2009 private medical record indicated that the Veteran had cut down on smoking and was using nicotine gum.  

In November 2009, a VA medical center (VAMC) pulmonary procedure note indicated the Veteran had a pulmonary function test which indicated SPO2 was 98% at rest.  

In a January 2010 VA examination, the Veteran reported that he had shortness of breath and decreased stamina.  He denied a history of productive cough, wheezing, non-anginal chest pain, respiratory failure, pulmonary hypertension, or chronic pulmonary muycosis.  He reported a positive history of non-productive cough, which was intermittent, less than daily, and difficult or labored breathing with moderate exertion.  Upon examination, there was no evidence of abnormal breath sounds and his pulmonary function test was noted to be normal.  His respiratory examination was normal.

In May 2012, a VA Gulf War examination did not find the Veteran to have any respiratory conditions or any diagnosed illnesses for which no etiology was established.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge.  He stated that he began experiencing difficulty breathing after he returned from a deployment to Iraq.  He stated that he noticed that after he separated from the military his breath would be shorter and that he could not perform prior activities as he used to.  He stated that he had not been diagnosed with an underlying disability which was causing his difficulty in breathing.  He stated that he was around burn pits while in Iraq and had been exposed to herbicides while in Vietnam.  He reported getting tired more than he used to and having to rest in between tasks.  He first noticed his breathing difficulty ten years prior.  

Based on the foregoing, the Board finds that there is no current disability associated with the Veteran's difficulty breathing.  The United States Court of Appeals for Veterans Claims ("the Court") consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As stated above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

Here, there is no evidence of record which establishes that the Veteran has an underlying respiratory condition or disability which is causing difficulty breathing.  The January 2010 VA examination did not find a current respiratory disability or underlying diagnosis to account for the Veteran's difficulty breathing.  Furthermore, the VAMC records of the Veteran's medical care do not contain a diagnosis of any respiratory disability or symptomology.  Specifically, there are numerous VAMC and private medical records which found the Veteran's lungs to be clear, including chest X-rays and pulmonary function tests which were all normal.  The Board notes that the Veteran had an Agent Orange screening in June 2008, which found no respiratory disabilities.  Also, the Board notes that the May 2012 VA Gulf War examination did not find that the Veteran had either a respiratory condition or an illness or condition which could be classified as a chronic disability pattern attributable to his service in Iraq.  

Presumptive service-connection via 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 is also not established in regards to the Veteran's difficulty breathing.  Though the Veteran did have active duty service in the Southwest Asia Theater of operations during the Persian Gulf War, his difficulty breathing has not been found to be as the result of any diagnosed respiratory disability or respiratory condition.  As stated in the May 2012 VA Gulf War examination, the Veteran was not found to have any respiratory conditions or any diagnosed illnesses for which no etiology was established.  38 C.F.R. § 3.317(a)(1)(i)-(ii).  Moreover, 38 C.F.R. § 3.317 contains a requirement of chronicity, and the record is devoid of documentation of any chronic respiratory condition.  Accordingly, the Board finds that service connection for a chronic cough cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board finds the January 2010 and May 2012 VA examiners' medical opinions highly probative to the issue of whether the Veteran has a respiratory disability or condition causing his difficulty breathing.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinions were based on a review of the claims file and an interview of the Veteran.  It is clear that the examiners took into consideration all relevant factors in rendering his findings.  

Significantly, the Veteran has not presented or identified any medical opinion that either provides a current diagnosis of a respiratory disability, causation for his difficulty breathing, or supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that both the medical records and only medical opinions of evidence show that the Veteran does not have a current diagnosis of a respiratory disability or any other causation for his difficulty breathing, to include as due to his exposure to herbicides in service or his service in Iraq.  

The Board has considered the Veteran's lay statements, to include his October 2017 hearing testimony, and does not dispute his reports of difficulty breathing.  Although the Veteran is competent to describe the presence and observable symptoms of his breathing problems, he is not competent to opine as to the etiology of those problems, or ascribe them to a particular diagnosis or, in turn, relate those observable symptoms to his military service, to include his exposure to herbicides or burn pits while deployed, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his lay opinions that his difficulty breathing was caused by active service, exposure to herbicides, or his exposure to burn pits in Iraq, do not constitute competent medical evidence and lack probative value.  Additionally, the Board notes that the Veteran testified in his October 2017 hearing that he had never been provided a diagnosis for any underlying cause of his difficulty breathing.

Thus, the most probative evidence establishes there is no present disability associated with the Veteran's difficulty breathing, to include as due to exposure to herbicides.  Absent a current diagnosis, service connection is not warranted.
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

The appeal as to a claim for entitlement for service connection for diabetes is dismissed.

The appeal as to a claim for entitlement to an increased rating of 10 percent, under section 38 CFR 3.324, for multiple noncompensable service connected disabilities, is dismissed.

Entitlement to service connection for difficulty breathing, to include as due to exposure to herbicides or an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks an increase in his initial rating for his service connected anxiety disorder.  In his October 2017 hearing, the Veteran testified that his anxiety disorder symptoms have increased in severity, to include an inability to be in crowds, disorientation, an inability to socialize outside of his immediate family, and a decrease in ability to participate in social events.  As the Veteran has provided testimony as to the worsening of his symptoms, the Board finds that a new VA examination is warranted.  

In regards to the Veteran's hypertension, the Board notes that the Veteran has not been afforded a VA examination regarding the etiology of his hypertension, to include his exposure to herbicides, his service in Iraq, or his service connected anxiety disorder.  After review of the claims file, the Board finds that there is sufficient evidence to warrant a VA examination for the Veteran's claim for service connection for hypertension.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted in order to schedule the Veteran for an appropriate VA examination in accordance with McClendon.

In regards to the Veteran's chloracne, a January 2010 VA examination found the Veteran to have chloracne, but was not able to establish a diagnosis within a year from the Veteran's exposure to herbicides.  A May 2012 VA examination, however, found the Veteran to have an infectious skin condition which was caused by the causative organism MERSA.  The May 2012 VA examination did not address the prior VA examination which found the Veteran to have chloracne.  As such, the Board finds that the prior VA examinations and opinions are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records. 

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected anxiety disorder.  The examiner should review the claims file and should note that review in the report. 

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the service-connected disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability.

The examiner should specifically consider the contentions expressed in the Veteran's lay statements of record, including his October 2017 hearing testimony.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his hypertension.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.    All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension:

a.  Is related to his military service, to include his conceded exposure to herbicides while in-service and/or as due to his Gulf War service or due to an undiagnosed illness?

b.  Is caused or aggravated (worsened beyond its natural progression) by his service-connected anxiety disorder?

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  
   
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 
   
If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

4.  Thereafter, schedule the Veteran for an examination with a Dermatologist to determine the nature and etiology of his skin disorder.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination. All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.  The examiner should address the following:

a.)  Identify any diagnosed skin disorder, to include chloracne (diagnosed in a January 2010 VA examination);

b.)  For any skin disorder diagnosed during the appeal period (to include chloracne diagnosed in the January 2010 VA examination), provide an opinion as to whether is it at least as likely as not (50 percent or greater probability) that the disability had onset in service or within one year following separation from service, or was causally related to service, to include the Veteran's conceded exposure to herbicides while in-service and/or as due to his Gulf War service. 

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

5.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


